In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________

                      No. 02-19-00140-CV
                 ___________________________

 S.L.B., INC., D/B/A GOODFELLOWS SHOESHINE AND GOODFELLOWS
                  SHOESHINE TEXAS, INC., Appellants

                                V.

  DALLAS/FORT WORTH INTERNATIONAL AIRPORT BOARD, SEAN
DONOHUE, MICHAEL SPEARS, MICHAEL BALDWIN, ZENOLA CAMPBELL,
              AND KEN BUCHANAN, Appellees



              On Appeal from the 153rd District Court
                      Tarrant County, Texas
                  Trial Court No. 153-305970-19


                Before Kerr, Bassel, and Womack, JJ.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered “Appellants’ Unopposed Motion to Dismiss Appeal.” We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                      Per Curiam

Delivered: August 22, 2019




                                           2